                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                             No. CR 16-1613 JB

ANTHONY RAY BACA, a.k.a. “Pup”;
CHRISTOPHER GARCIA; MANUEL
JACOB ARMIJO, a.k.a. “Big Jake”;
FREDERICO MUNOZ, a.k.a. “Playboy”;
SERGIO LOYA RODRIGUEZ, a.k.a
“Churro”; MANUEL BENITO, a.k.a.
“Panther”; VINCENT GARDUÑO, a.k.a.
“Fatal”; MANDEL LON PARKER, a.k.a.
“Chuco”; DANIEL ARCHULETA, a.k.a.
“Smurf”; DANIEL SANCHEZ, a.k.a.
“Dan Dan”; ANTHONY A. CORDOVA,
a.k.a. “Antone,” and ARTURO
ARNULFO GARCIA, a.k.a. “Shotgun,”

       Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) the wording of Jury Instruction Numbers

28 and 29, and of the Special Verdict Form in the Court’s Sixth Proposed Jury Instructions at 40-

42, 58-59, filed July 20, 2018 (Doc. 861)(“Sixth Proposed Jury Instructions”);1 and (ii) Defendant


       1
           The full Jury Instruction No. 28 reads:

             The fifth and final element of Count 2 that the government must prove
       beyond a reasonable doubt is that Mr. Cordova’s general purpose in committing the
       murder was either:

                 a. as consideration for the receipt of, or as consideration for a promise or
                    agreement to pay, anything of pecuniary value from the charged
                    enterprise,
Anthony Cordova’s objection to the Sixth Proposed Jury Instructions’ Jury Instruction No. 30,2

see Email from Greg Acton to Carol Bevel (sent July 21, 2018), filed July 23, 2018

(Doc. 878)(“Objections”). The primary issues are: (i) whether the Court should change the Sixth

Proposed Jury Instructions’ language describing the purpose element of Violent Crimes in Aid of

Racketeering Activity, 18 U.S.C. § 1959 (“VICAR”), from “as consideration for the receipt of, or

as consideration for a promise or agreement to pay, anything of pecuniary value from the charged

enterprise,” Sixth Proposed Jury Instructions Nos. 28-29, Special Verdict Form, at 40, 42, 58, to

“as consideration for a promise or agreement to pay anything of pecuniary value from the charged

enterprise,” Court’s Seventh Proposed Jury Instructions Nos. 28-29, Special Verdict Form, at 42,

44, 59, filed July 23, 2018 (Doc. 876)(“Seventh Proposed Jury Instructions”); and (ii) whether the

Court should add to the first element of the Sixth Proposed Jury Instructions’ Instruction No. 30




               or

               b. for the purpose of gaining entrance to, or maintaining, or increasing
                  position in the enterprise.

Sixth Proposed Jury Instructions No. 28, at 40 (emphasis in Sixth Proposed Jury Instructions).
Jury Instruction No. 29 repeats from the above quotation the language “Mr. Cordova’s general
purpose in committing the murder” to the quotation’s end. See Sixth Proposed Jury Instructions
No. 29, at 41. The Special Verdict Form asks the Jury:

              Does the Jury unanimously find that the Plaintiff United States of America
       has proved the fifth and final element of Count 2 by showing beyond a reasonable
       doubt that the defendant, Anthony Cordova’s general purpose in committing
       murder was as consideration for the receipt of, or as consideration for a promise or
       agreement to pay, anything of pecuniary value from the charged enterprise?

Sixth Proposed Jury Instructions Special Verdict Form, at 58.

       The Jury Instruction No. 30’s first element states in full: “Mr. Cordova murdered
       2

Mr. Dix.” Sixth Proposed Jury Instructions No. 30, at 43




                                                  -2-
the language “as charged in count [2] of the indictment,” Objections at 2; cf. Tenth Circuit Criminal

Pattern Jury Instructions § 2.45, at 162-63 (2018), to clarify that, to convict Cordova on Count 3

for using or carrying a firearm during commission of a crime of violence, 18 U.S.C. § 924(c),

(j)(1), the Jury must convict Cordova on Count 2’s VICAR charge, cf. Superseding Indictment at

54, filed March 9, 2017 (Doc. 372)(“Indictment”). The Court makes both changes to the Sixth

Proposed Jury Instructions.

       The Court, as it explained at trial on July 23, 2018, see Draft Transcript of Trial Day 11 at

42:16-44:8 (taken July 23, 2018)(Court)(“Tr.”),3 adopts the language “as consideration for a

promise or agreement to pay anything of pecuniary value from the charged enterprise” for Jury

Instructions Nos. 28 and 29, and for the Special Verdict Form, to avoid confusion whether an

expectation of the receipt of something of pecuniary value satisfies VICAR’s motive requirement.

The United States of America Court of Appeals for the Tenth Circuit clarified in United States v.

Wicklund, 114 F.3d 151 (10th Cir. 1997), that the language “as consideration for the receipt of”

“means consideration in the traditional sense of bargained for exchange. The two uses of ‘as

consideration for’ in the statute cover the two murder-for-hire situations: payment now or a

promise or agreement to pay in the future.” United States v. Wicklund, 114 F.3d at 154. The

Tenth Circuit has rejected the interpretation of “as consideration for the receipt of” as “in

expectation of the receipt of anything of pecuniary value.” See United States v. Wicklund, 114

F.3d at 154. Although the language “as consideration for the receipt of” tracks VICAR’s language,

see 18 U.S.C. § 1959(a), the Court worries that including such language risks an appeal on grounds




       3
        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.




                                                    -3-
that Plaintiff United States proved an expectation of the receipt of property but not contractual

consideration for the property. Removing the language limits the jury instruction to only wording

-- “as consideration for a promise or agreement to pay anything of pecuniary value from the

charged enterprise” -- reflecting the Tenth Circuit’s theory of “as consideration for the receipt of”

as contractual consideration. Both the United States and Cordova have agreed to this change. See

Tr. at 44:9-11 (Castellano); id. at 45:15-16 (Acton).

       The Court adopts Cordova’s proposed addition to Jury Instruction No. 30, because the

Court agrees with Cordova that a person violates § 924(c) only when committing a crime of

violence “for which the person may be prosecuted in a court of the United States,” 18

U.S.C. § 924(c)(1)(A), and VICAR, Count 2, is the federal crime with which the United States

charges Cordova. See Objections at 2-3; Indictment at 54. The United States offers as alternative

language to Cordova’s proposal -- “Mr. Cordova murdered Mr. Dix, as charged in Count 2.” Email

from Randy Castellano to Greg Acton, Carol Bevel (sent July 22, 2018), filed July 23, 2018

(Doc. 877). The Court prefers Cordova’s proposal, which follows the Tenth Circuit Criminal

Pattern Jury Instruction. Compare Objections at 2, with Tenth Circuit Criminal Pattern Jury

Instructions § 2.45, at _144.     Although Cordova worried that Instruction No. 30 remains

ambiguous such that the Jury might reason that Cordova violated § 924(c)(1)(A) by committing a

murder and without meeting all VICAR’s requirements, see Tr. at 48:9-21 (Acton), the Court

reassured Cordova that it would not permit inconsistent verdicts, see Tr. at 49:24-25 (Court), and

the parties thereafter agreed to the Objections’ proposed language and to disallow inconsistent




                                                    -4-
verdicts, see Tr. at 50:1 (Beck); id. at 50:6-9 (Acton); id. at 51:1-6 (Court, Beck, Acton).4

Accordingly, the Court makes both changes to the Sixth Proposed Jury Instructions.

       IT IS ORDERED that: (i) the language “as consideration for the receipt of, or as

consideration for a promise or agreement to pay, anything of pecuniary value from the charged

enterprise” in Jury Instruction Numbers 28 and 29, and the Special Verdict Form in the Court’s

Sixth Proposed Jury Instructions at 40-42, 58-59, filed July 20, 2018 (Doc. 861)(“Sixth Proposed

Jury Instruction”), is changed to “as consideration for a promise or agreement to pay anything of

pecuniary value from the charged enterprise,” Court’s Seventh Proposed Jury Instructions, Nos.

28-29, Special Verdict Form, at 42, 44, 59, filed July 23, 2018 (Doc. 876); (ii) Defendant Anthony

Cordova’s request regarding the Sixth Proposed Jury Instructions’ Jury Instruction No. 30, see

Email from Greg Acton to Carol Bevel (sent July 21, 2018), filed July 23, 2018

(Doc. 878)(“Objections”), is granted; and (iii) the language “as charged in count [2] of the

indictment,” Objections at 2; cf. Tenth Circuit Criminal Pattern Jury Instructions § 2.45, at 162-63

(2018), is added to the first element of the Sixth Proposed Jury Instructions’ Instruction No. 30.




       4
         Although the Court made these statements at the trial, the Court did not indicate its plan
should the Jury return an acquittal on Count 2 and a conviction on Count 3, and recognizes here
the Supreme Court of the United States’ reluctance to question juries’ inconsistent verdicts. See
generally United States v. Powell, 469 U.S. 57 (1984). The Supreme Court has concluded that
inconsistent verdicts in a case such as this one -- where “the trial judge instructs the jury that it
must find the defendant guilty of the predicate offense to convict on the compound offense” -- are
not reviewable on appeal. United States v. Powell, 469 U.S. at 68-69. In United States v. Powell,
the Supreme Court considered an appeal from a verdict wherein the jury acquitted the defendant
of possessing and conspiring with the intent to distribute cocaine, but convicted on the crime of
using a telephone to commit a conspiracy to possess with the intent to distribute and possession
with the intent to distribute cocaine. See United States v. Powell, 469 U.S. at 60. In the Supreme
Court’s view, inconsistent verdicts do not necessarily show a jury’s conviction of a defendant’s
innocence but might reflect the jury’s lenity, and as such do not reveal whether the defendant or
the United States lost a count. See United States v. Powell, 469 U.S. at 65-66.



                                                    -5-
                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE



Counsel:

Fred Federici
  Attorney for the United States
   Acting Under Authority Conferred by 28 U.S.C. § 515
Albuquerque, New Mexico

--and--

Maria Ysabel Armijo
Randy M. Castellano
Matthew M. Beck
 Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

          Attorneys for the Plaintiff

Theresa M. Duncan
Duncan Earnest, LLC
Albuquerque, New Mexico

--and--

Marc M. Lowry
Rothstein Donatelli, LLP
Albuquerque, New Mexico

          Attorneys for Defendant Anthony Ray Baca

Christopher W. Adams
The Law Office of Christopher W. Adams, P.C.
Charleston, South Carolina

--and--




                                                 -6-
Amy Sirignano
Law Office of Amy Sirignano, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Christopher Garcia

Todd Bruce Hotchkiss
Todd B. Hotchkiss, Attorney at Law, LLC
Albuquerque, New Mexico

          Attorney for Defendant Manuel Jacob Armijo

Louis E. Lopez, Jr.
Louis Lopez Law
El Paso, Texas

          Attorney for Defendant Frederico Munoz

Donald F. Kochersberger, III
Business Law Southwest, LLC
Albuquerque, New Mexico

--and--

Pamela Sullivan
Law Office of Pamela Sullivan
Albuquerque, New Mexico

          Attorneys for Defendant Sergio Loya Rodriguez

Susan Burgess-Farrell
Barrett G. Porter
Burgess & Porter Law, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Manuel Benito

Diego R. Esquibel
The Barnett Law Firm
Albuquerque, New Mexico

--and--




                                                   -7-
R. Scott Reisch
Reisch Law Firm, LLC
Denver, Colorado

          Attorneys for Defendant Vincent Garduño

Marc Grano
Grano Law Offices
Las Vegas, New Mexico

          Attorney for Defendant Mandel Lon Parker

James Baiamonte
Law Office of James P. Baiamonte Esq.
Albuquerque, New Mexico

--and--

Ahmad Assed
Ahmad Assed & Associates
Albuquerque, New Mexico

          Attorneys for Defendant Daniel Archuleta

Lauren Noriega
The Noriega Law Firm
Los Angeles, California

--and--

Amy E. Jacks
Law Office of Amy E. Jacks
Los Angeles, California

          Attorneys for Defendant Daniel Sanchez

Marcia A. Morrissey
Law Office of Marcia A. Morrissey
Santa Monica, California

--and--




                                                     -8-
Gregory M. Acton
Acton Law Firm P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Anthony A. Cordova

Scott Moran Davidson
The Law Office of Scott M. Davidson
Albuquerque, New Mexico

--and--

Billy R. Blackburn
Billy R. Blackburn Law Office
Albuquerque, New Mexico

--and--

Laura E. Udall
Cooper & Udall, PC
Tucson, Arizona

          Attorneys for Defendant Arturo Arnulfo Garcia




                                                  -9-
